In a proceeding under article 78 of the Civil Practice Act, by appellant (a tenant) against respondent, to annul respondent’s determination granting a certificate of eviction to the landlord against the appellant (tenant), the appellant, on notice to respondent and the landlord, moves in this court to stay all summary dispossess proceedings against him (the appellant) by the landlord in the Municipal Court of the City of New York, based on said certificate. Such stay is sought until the determination by this court of appellant’s pending appeal from an order of the Supreme Court, Queens County, dismissing said article 78 proceeding. Motion for a stay denied. Beldoek, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.